Title: James Madison to Joseph C. Cabell, 15 August 1829
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                 Augt 15. 1829.
                            
                        
                        
                        Your letter of the 5th found me under a return of indisposition which has not yet left me. To this cause you
                            must ascribe the tardiness of my attention to it.
                        Your speech with the accompanying notes and documents will make a very interesting and opportune publication.
                            I think with Mr. Johnson that your view of the Virginia doctrine in 98-99 is essentially correct, and easily guarded
                            against any honest misconstructions. I have pencilled a very few interlineations and erasures (easily removed if not
                            approved) having that object. I wish you to revise them with an eye to the Language of Virginia in her proceedings of that
                            epoch, happening to be without a remaining copy of them. I make the same request as to my remarks below, involving a
                            reference to those proceedings. As to the two paragraphs in brackets, disliked by Mr. J. I am at some loss what to say.
                            Tho’ they may certainly be spared without leaving a flaw, the first of them, at least, is so well calculated to rescind the
                            authority of Mr. Jefferson on the constitutionality of the Tariff, from the perverted and disrespectful use made of it,
                            that I should hesitate in advising a suppression of it.
                        On the subject of an Arbiter or Umpire, it might not be amiss, perhaps, to note at some place, that there can
                            be none, external to the U.S. more than to Individual States; nor within either, for those extreme cases, or questions of
                            passive obedience & nonresistance, which justify and require a resort to the original rights of the parties to the
                            compact. But that in all cases, not of that extreme character, there is an Arbiter or Umpire, as within the Governments of
                            the States, so within that of the U.S. in the authority constitutionally provided for deciding controversies concerning
                            boundaries of right and power. The provision in the U.S. is particularly stated in the Federalist No. 39 pa. 241. Gideon’s
                            ed:n.
                        The tonnage and other duties for encouraging navigation are, in their immediate operation, as locally partial
                            to Northern Ship owners, as a tariff on particular imports is partial to Northern manufacturers. Yet South Carolina has
                            uniformly favored the former as ultimately making us independent of foreign navigation, and therefore in reality of a
                            national character. Ought she not in like manner, to concur in encouraging manufactures, tho’ immediately partial to some
                            local interests, in consideration of their ultimate effect in making the Nation independent of foreign supplies; provided
                            the encouragement be not unnecessarily unequal in the immediate operation nor extended to
                            articles not within the reason of the policy?
                        On comparing the doctrine of Virginia in 98-99, with that of the present day in S.C. will it not be found that
                            Virginia asserted that the States, as parties to the Constitutional Compact, had a right and were bound, in extreme cases
                            only, and after a failure of all efforts for redress, under the forms of the Constitution, to interpose in their sovereign
                            capacity, for the purpose of arresting the evil or usurpation, and preserving the Constitution and Union: Whereas the
                            doctrine of the present day in S.C. asserts that in a case of not greater magnitude than the degree of inequality in the
                            operation of a tariff in favor of manufactures, she may of herself, finally decide, by virtue of her sovereignty, that the
                            Constitution has been violated; and that if not yielded to by the Federal Government, tho’ supported by all the other
                            States, she may rightfully resist it and withdraw herself from the Union.
                        Is not the resolution of the Assembly at their last Session, against the Tariff, a departure from the ground
                            taken at the preceeding session? If my recollection does not err, the power of Congress, to lay imposts, was restricted at
                            this session, to the sole case of revenue. Their late resolution denies it only in the case of manufactures, tacitly
                            admitting, according to the modifications of S. Carolina, tonnage duties, and duties counteracting foreign regulations. If
                            the inconsistency be as I suppose, be so good as to favor me with a transcript of the Resolutions of the penult session.
                            Your letter returning those borrowed was duly received some time ago. Health & every other happiness
                        
                        
                            
                                James Madison
                            
                        
                    